Per Curiam. Having examined the petition for rehearing in this case and considered the same, a rehearing is denied. . The petition for rehearing being denied, the appellant prays for an appeal to the Supreme Court. The final judgment of this court in the case was rendered May 28,1890 (36 Ill. App. 363), and more than twenty days have elapsed since that time. The time within which such appeal may be prayed is limited by statute to said period of twenty days. In the case of Sholty et al. v. McIntyre (opinion filed January 10, 1891), N. E. Rep.,Vol. 26, p. 655, the Supreme Coart decided that an appeal must be prayed within twenty days from the rendition of the judgment notwithstanding a petition for rehearing may be pending. It is there said that a party is in effect put to this election, to either apply for a rehearing or to appeal, but he clearly can not have both remedies, unless he can have his petition for rehearing presented and decided before the time for taking an appeal has elapsed. The prayer for an appeal in this case was that if the opinion tiled should be held to be the law of the ease and the rehearing be denied, then in that case an appeal was prayed. The appellant could not pursue both remedies by asking the judgment of this court upon the alleged errors• complained of in his petition and saving his right to pray for an appeal after the expiration of the time allowed by law. The prayer for appeal will he denied. Appeal denied.